                                                                                    Xiaorong You's
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Xiaorong You's Eastman     Lenovo Laptop      Xiaorong You's Lansing
Device                                                       iPhone (QKX01)            (QKX07)            iPhone (QKX21)
   13-c                                                    06/11/2018 5:26 PM
  QKX01
                                                                                                       07/05/2018 12:08 PM
                                                                                  07/03/2018 9:51 PM
   13-d                                                   06/11/2018 5:26 PM
  QKX01
                                                                                                       07/05/2018 12:08 PM
                                                                                  07/03/2018 9:51 PM
   13-e                                                   06/11/2018 5:27 PM
  QKX01
                                                                                                       07/05/2018 12:08 PM
                                                                                  07/03/2018 9:51 PM
   13-f                                                   06/11/2018 5:27 PM
  QKX01
                                                                                                       07/05/2018 12:08 PM
                                                                                  07/03/2018 9:51 PM
   13-g                                                   06/11/2018 5:27 PM
  QKX01
                                                                                                       07/05/2018 12:07 PM
                                                                                  07/03/2018 9:51 PM
   13-h                                                   06/11/2018 5:27 PM
  QKX01
                                                                                                       07/05/2018 12:07 PM
                                                                                  07/03/2018 9:51 PM
   13-i                                                   06/11/2018 5:27 PM
  QKX01
                                                                                                       07/05/2018 12:08 PM
                                                                                  07/03/2018 9:51 PM
   13-j                                                   06/11/2018 5:28 PM
  QKX01
                                                                                                       07/05/2018 12:08 PM
                                                                                  07/03/2018 9:51 PM
   13-k                                                   06/11/2018 5:28 PM
  QKX01
                                                                                                       07/05/2018 12:08 PM
                Case 2:19-cr-00014-JRG-CRW Document1185-12 Filed 07/07/20 Page 1 of 2 PageID #:
                                                   2316
                                                                                    Xiaorong You's
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Xiaorong You's Eastman     Lenovo Laptop    Xiaorong You's Lansing
Device        CREATED, DELETED, SENT, RECEIVED, PLACED       iPhone (QKX01)            (QKX07)          iPhone (QKX21)
                                                                                  07/03/2018 9:51 PM
   13-l                                                   06/11/2018 5:30 PM
  QKX01
                                                                                                       07/05/2018 12:07 PM
                                                                                  07/03/2018 9:51 PM
   13-m                                                   06/11/2018 5:30 PM
  QKX01
                                                                                                       07/05/2018 12:07 PM
                                                                                  07/03/2018 9:51 PM
   13-n                                                   06/11/2018 5:30 PM
  QKX01
                                                                                                       07/03/2018 6:03 PM
                                                                                  07/03/2018 9:51 PM
   13-o
  QKX01                                                   04/13/2017 1:17 AM
   13-p
  QKX01                                                  04/13/2018 1:22:00 AM




                Case 2:19-cr-00014-JRG-CRW Document2185-12 Filed 07/07/20 Page 2 of 2 PageID #:
                                                   2317
